DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice to Applicant

1.	Claims 1, 2, 12, and 17 have been amended.  Now, claims 1-20 are pending.


Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



3.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
4.	Claims 1-20 are directed to marketability assessment, which is considered certain methods of organizing human activity (including marketing or sales activities or behaviors; business relations).  A concept considered to be certain methods of organizing human activity falls within a subject matter grouping of abstract ideas which the Courts have considered ineligible (certain methods of organizing human activity). The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
5.	Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, these claims are directed to a process (method), apparatus (device), machine (non-transitory computer readable medium).  Accordingly, the claims will be further analyzed under step 2 of the Alice/Mayo framework:
Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.
Regarding representative independent claim 1, the claim sets forth a method, comprising the following limitations:
 	Identifying, from a plurality of subscribers, a subscriber leader who performs activities associated with a social media page;
	determining through direct interest expressed by a subset of the plurality of subscribers by becoming members of the social media page of the subscriber
leader that the subset of the plurality of subscribers are subscriber followers;	monitoring consumption of products or services by the subscriber leader and by the subscriber followers, wherein the products or services are consumed by the subscriber leader and by an opt-in subset of the plurality of subscriber followers, wherein the opt-in subset is in accordance with an opt-in procedure of the subscriber followers in the opt-in subset to permit the monitoring, to perform the opt-in procedure;
	identifying first products or services consumed by the subscriber leader;
	identifying second products or services consumed by the opt-in subset of the  plurality of subscriber followers;
	determining a correlation between the first products or services consumed by the subscriber leader and the second products or services consumed by the opt-in subset of the plurality of subscriber followers;
	estimating an influence of consumption choices of the subscriber leader over consumption patterns of the opt-in subset of the plurality of subscriber followers, in accordance with the correlation; 
	assessing a first value of consumption for the second products or services consumed by the opt-in subset of the plurality of subscriber followers and a second value of consumption for the second products or services associated with a non-opt-in
subset of the plurality of subscriber followers, to obtain an estimate of an economic value of the second products or services consumed by the plurality of subscriber followers as influenced by the consumption choices of the subscriber leader, based on the correlation;
obtaining a marketable value of the subscriber leader in accordance with the assessing, wherein the marketable value comprises a plurality of market sector values corresponding to predefined market sector characteristics of the second products or services..

These actions, when considered both individually and as a whole are directed to actions that facilitate commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  This arrangement amounts to both a marketing or sales activities or behaviors and business relations.  Such concepts have been considered ineligible methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).


A processor
A memory
A non-transitory machine-readable medium
Communication device 
An interface

These additional elements, considered both individually and as an ordered combination, do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  That is, given the generality with which the additional technological elements are recited, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.


                
Independent claims 12 and 17 and dependent claims 2-11 and 13-16 and 18-20 merely represent embellishments to the abstract idea and do not impart eligibility on the claimed invention.




Response to Arguments
6.	Applicant's arguments filed October 15, 2020 have been fully considered but they are not persuasive.  Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed October 15, 2020.
  
(A)	Applicant argues that the Office Action has failed to look at the claims as a whole and that amended independent claims 1, 12, and 17 are not directed to an abstract idea, integrates an abstract idea into a practical application, or provides additional elements that are sufficient to amount to significantly more than the abstract idea and that independent claims 1, 12, and 17 are not directed to an abstract idea (Step 2A, Prong One).

In response, Examiner respectfully disagrees.  Examiner finds the claim recite concepts which are now described in the 2019 PEG as certain methods of organizing human activity.  The Specification at paragraph 11 states, “The present disclosure describes, among other things, illustrative embodiments for targeted advertising by identifying subscribers (followers) who directly or indirectly are influenced by other subscribers (leaders)”.  These actions, when considered both individually and as a whole are directed to actions that facilitate commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  This arrangement amounts to both a marketing or sales activities or behaviors and business relations.  Such concepts have 
  
Examiner’s position is that the additional elements A processor, A memory, a non-transitory computer-readable medium, etc.) merely describe the computer on which the abstract idea is implemented.  See MPEP 2106.05(f).  Examiner respectfully submits that such claims do not describe an improvement to computer functionality but rather describe the implementation of mathematical relationships/formulas via a general purpose computer.  Even accepting arguendo that an algorithm is improved here, an “improved” abstract idea remains an abstract idea.  "A claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating§ 102 novelty." Synopsys, Inc. v. Mentor Graphics Corporation, 839 F.3d 1138, 1151 (Fed. Cir. 2016).  The claims are still receiving data based on human behaviors and determining a marketability assessment.   In the present application, it is not claimed how the marketability assessment is being used as a practical application that cannot be performed manually or by mental processes.  

Additionally, the Examiner respectfully disagrees that the steps set forth are concrete, can only be performed by a machine and cannot be performed in the human mind. The specific physical or technical manner in which the various steps are performed has notably not been set forth in the claims. Without that manner of specificity, the Examiner asserts that the claims are not concrete (as a concrete operation in the physical world is not set forth), and have not set forth the steps in a 

(B)	Applicant further argues that Independent claims 1, 12, and 17 integrate the recited judicial exception into a practical application of the exception (Step 2A, Prong Two)

In response, Examiner respectfully disagrees.  Examiner finds the claim recite concepts which are now described in the 2019 PEG as certain methods of organizing human activity. In particular the claim recites Identifying, from a plurality of subscribers, a subscriber leader who performs activities associated with a social media page; determining through direct interest expressed by a subset of the plurality of subscribers by becoming members of the social media page of the subscriber leader that the subset of the plurality of subscribers are subscriber followers; monitoring consumption of products or services by the subscriber leader and by the subscriber followers, wherein the products or services are consumed by the subscriber leader and by an opt-in subset of the plurality of subscriber followers, wherein the opt-in subset is in accordance with an opt-in procedure of the subscriber followers in the opt-in subset to permit the monitoring, to perform the opt-in procedure; identifying first products or services consumed by the subscriber leader; identifying second products or services consumed by the opt-in subset of the  plurality of subscriber followers; determining a correlation between the first products or services consumed by the subscriber leader and the second products or services consumed by the opt-in subset of the plurality of subscriber followers; estimating an influence of consumption choices of the subscriber leader over consumption patterns of the opt-in subset of the plurality of subscriber followers, in accordance with the correlation; assessing a first value of consumption for the second products or services consumed by the opt-in subset of the plurality of subscriber followers and a second value of consumption for the second products or services associated with a non-opt-in subset of the plurality of subscriber followers, to obtain an estimate of an economic value of the second products or services consumed by the plurality of subscriber followers as influenced by the consumption choices of the subscriber leader, based on the correlation; obtaining a marketable value of the subscriber leader in accordance with the assessing, wherein the marketable value comprises a plurality of market sector values corresponding to predefined market sector characteristics of the second products or services, which constitutes methods related to commercial or legal interactions relating behaviors and business relations, as well as, marketing or sales activities or behaviors and business relations, which are still considered an abstract idea under the 2019 PEG. The steps of the claim limitations outlined above are comprised of generic computer elements to perform an existing business process. Examiner finds the claims recite mere instructions to implement the abstract idea on a computer and uses the computer processor as a tool to perform the 
Regarding, the steps that Applicant points to (specific computer operations) are merely narrowing the abstract idea to a particular technological environment, which has been found to be ineffective to render an abstract idea eligible.  The structural elements of the present application (i.e.a processor, a memory, and a non-transitory computer-readable medium, etc.) are used as tools to perform an existing business process and does not improve upon a technology, technological field or computer-related technology.  
Questions of preemption are inherent in the two-part framework from Alice Corp. and Mayo (incorporated in the 2014 IEG as Steps 2A and 2B), and are resolved by using this framework to distinguish between preemptive claims, and "those that integrate the building blocks into something more…the latter pose no comparable risk of pre-emption, and therefore remain eligible".  This framework found that the claims do tie up the exception.  (See the 35 U.S.C. 101 rejection above).
The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). (Digitech Image Tech., LLC v. Electronics for Imaging, Inc. (Fed. Cir. 2014)). The claims do not recite any unconventional computer functions. The structural elements as claimed are for mere convenience, the limitations of Identifying, from a plurality of subscribers, a subscriber leader who performs activities associated with a social media page; determining through direct interest expressed by a subset of the plurality of subscribers by becoming members of the social media page of the subscribe leader that the subset of the plurality of subscribers are subscriber followers; monitoring consumption of products or services by the subscriber leader and by the subscriber followers, wherein the products or services are consumed by the subscriber leader and by an opt-in subset of the plurality of subscriber followers, wherein the opt-in subset is in accordance with an opt-in procedure of the subscriber followers in the opt-in subset to permit the monitoring, to perform the opt-in procedure; identifying first products or services consumed by the subscriber leader; identifying second products or services consumed by the opt-in subset of the  plurality of subscriber followers; determining a correlation between the first products or services consumed by the subscriber leader and the second products or services consumed by the opt-in subset of the plurality of subscriber followers; estimating an influence of consumption choices of the subscriber leader over consumption patterns of the opt-in subset of the plurality of subscriber followers, in accordance with the correlation; assessing a first value of consumption for the second products or services consumed by the opt-in subset of the plurality of subscriber followers and a second value of consumption for the second products or services associated with a non-opt-in subset of the plurality of subscriber followers, to obtain an estimate of an economic value of the second products or services consumed by the plurality of subscriber followers as influenced by the consumption choices of the subscriber leader, based on the correlation; obtaining a marketable value of the subscriber leader in accordance with the assessing, wherein the marketable value comprises a plurality of market sector values corresponding to predefined market sector characteristics of the second products or services, which constitutes methods related to 

(C)	Applicant further argues that Independent claims 1, 12, and 17 recite specific improvements in a computer-related technology (Step 2B, Prong Two)

Enfish, the claims assert improvements in computer capabilities with sufficient support in the specification that the claims were directed to a specific implementation of a solution to a problem in the software arts. The present claims recites generic computer elements used as tools to perform an existing business process and does not improve upon a technology, technological field or computer-related technology, which is more similar to that of the FairWarning IP, LLC v. latric Systems, and Electric Power Group, LLC, v. Alstom decisions. Applicant’s invention aims to solve a business problem— identifying a subscriber to services of the communication system who performs activities associated with a social media page and determining other subscribers to the services of the communication system that become members of that social media page —rather than a technological one. Applicant is attempting to say the Step 2A elements, the abstract idea, is what makes the claim eligible. As stated above, Examiner finds, Applicants have not identified anything in the claimed invention that shows or even submits the technology is being improved or there was a problem in the technology that the claimed invention solves. 
Applicant’s arguments with respect to step 2B of the Alice-Mayo framework amount to a general allegation that the claims add significantly more. Accordingly, the arguments are not persuasive, and the Examiner directs applicant to the rejection (and response to arguments) above.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber L. Altschul whose telephone number is (571) 270-1362.  The examiner can normally be reached on M-Th 7:30-5, F 7:30-4, every other Friday Off. 

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) computer-accessible medium. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR computer-accessible medium, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR computer-accessible medium, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information computer-accessible medium, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000. 
/AMBER A MISIASZEK/Primary Examiner, Art Unit 3624